--------------------------------------------------------------------------------




VIA FAX (604) 689-1817






April 15, 2006


Uranium Power Corp.
525-999 West Hastings Street
Vancouver, British Columbia V6C 2W2
Attention: Rahoul Sharan, President


SUBJECT: AMENDED AND RESTATED OPTION AND JOINT VENTURE AGREEMENT - SAHARA MINE
PROPERTY,
EMERY COUNTY, UTAH


Gentlemen:


This Amended and Restated Option and Joint Venture Agreement (this “Amended and
Restated Agreement”) sets forth the terms and conditions of an option and joint
venture (“Venture”) by and between URANIUM GROUP LLC, a Utah limited liability
company of which Scott J. Hill is the Manager, 3975 West 8010 South, West
Jordan, Utah, USA (”Uranium Group”) and URANIUM POWER CORP., a British Columbia
corporation (“UPC”). This Amended and Restated Agreement incorporates the
amendments agreed to between Uranium Group and UPC with respect to the Option
and Joint Venture Agreement dated as of August 25, 2005 (the “Effective Date”)
between Uranium Group and UPC (the “Agreement”) and restates the Agreement in
its entirety. This Amended and Restated Agreement relates to those certain
rights and interests owned or controlled by Uranium Group, more specifically
described in Exhibit “A” hereto (the “Property”). Uranium Group or UPC are
sometimes hereinafter individually referred to as “Party” or collectively as
“Parties.” The interests of Uranium Group or UPC with respect to the Property
shall individually hereinafter be referred to as a “Participating Interest” or
collectively “Participating Interests.” As used in this Amended and Restated
Agreement: (1) the term “Affiliate” means any person, partnership, joint
venture, corporation or other form of enterprise which directly or indirectly
controls, is controlled by, or is under common control with, a Party, with
“control” meaning the possession, directly or indirectly, of the power to direct
or cause direction of management and policies through ownership of voting
securities, contract, voting trust or otherwise; (2) the term “Manager” means
the entity appointed pursuant to Section 7.4.1; and (3) the following terms have
the meanings respectively defined in the following referenced Sections:
“Additional Participating Interest” - Section 3.4; “Amended Effective Date” -
Section 9.23; “Cash Call” - Section 8.3; “Earn-In-“ - Section 3.1; “Force
Majeure” - Section 9.6; “Management Fee” - Section 9.17; “Minimum Exploration
Expenditures” - Section 3.1(b); ; “Initial Option” - Section 3.1; “Additional
Option” - Section 3.4; “Notice Date” - Section 3.4; “Products” - Section 9.1;
“Program and Budget” - Section 8.1; and “Receiving Party” - Section 9.5.2.

 
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

Subject to any approval required as provided in Section 9.23, this Amended and
Restated Agreement, when signed by both Parties, shall constitute a legally
binding agreement between Uranium Group and UPC, and shall be effective on the
“Amended Effective Date,” as defined in such Section.


TERMS



1.  
TITLE MATTERS




1.1  
Uranium Group’s Representations and Warranties. Uranium Group makes the
following representations and warranties:



1.1.1 With respect to unpatented mining claims included in the Property, except
as provided in Exhibit A, and subject to the paramount title of the United
States, as of the Effective Date: (i) the unpatented mining claims were properly
laid out and monumented; (ii) all required location work and validation work was
properly performed; (iii) location notices and certificates were properly
recorded and filed with appropriate governmental agencies; (iv) all assessment
work required to hold the unpatented mining claims has been performed in a
manner consistent with that required through the assessment year ending
September 1, 2005; (v) all payments in lieu of assessment work pursuant to 106
Stat. 1374 (1992) and 107 Stat. 312 (1993) and necessary to hold the unpatented
mining claims through the assessment year ending September 1, 2005 have been
made; (vi) all affidavits of assessment work and other filings required to
maintain the unpatented mining claims in good standing have been properly and
timely recorded or filed with appropriate governmental agencies; and (vi) the
unpatented mining claims are free and clear of defects, liens and encumbrances
arising by, through or under Uranium Group.


1.1.2  As of the Effective Date, the underlying leases with respect to that
portion of the “Property” which has been leased as defined in Exhibit “A” are in
good standing.


1.1.3  That to Uranium Group’s knowledge, there are no pending or threatened
actions, suits, claims or proceedings with respect to the Property.


1.1.4  Uranium Group has the full right, power and capacity to enter into this
Amended and Restated Agreement upon the terms and conditions herein contained.
 
1.1.5  That it is a company duly organized and in good standing in its
jurisdiction of organization and that it is qualified to do business and is in
good standing in those jurisdictions where necessary in order to carry out the
purposes of this Amended and Restated Agreement
 
 
Page 2
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

 
1.1.6  That it will indemnify, defend and hold harmless UPC, its shareholders,
directors, officers and employees of and from any liabilities arising as a
direct result of Uranium Group’s activities on the Property prior to the
Effective Date.


1.2 UPC’s Representations and Warranties. UPC represents and warrants that UPC
has the full right, power and capacity to enter into this Amended and Restated
Agreement upon the terms and conditions herein contained.


1.2.1 That it is a corporation duly incorporated and in good standing in its
jurisdiction of incorporation and that it will incorporate a US subsidiary with
the intent that this Amended and Restated Agreement be assigned to a US
subsidiary which US subsidiary will be qualified to do business in the State of
Utah and the United States of America where necessary in order to carry out the
purposes of this Amended and Restated Agreement


1.2.2 Subject to the provisions of this Amended and Restated Agreement, UPC
assumes responsibility for all operations on the Properties performed by it or
its Affiliates on or after the Effective Date and specifically shall indemnify,
defend and hold harmless Uranium Group and its Manager and Members for and on
account of any liability that may be asserted against the same as a result of
any action, suit, demand or proceeding commenced or asserted by any person or
entity (including without limitation any governmental entity), arising out of or
related to such operations including without limitation any violation of any
environmental law or any law related to human health or safety. UPC further
agrees to maintain reasonable levels of insurance, commensurate with industry
practice, with respect to these activities and to include Uranium Group as an
additional insured on the general liability and other insurance policies it
maintains with respect to the Properties to provide insurance coverage for
claims that occur while Uranium Group has a working interest during the term of
this Amended and Restated Agreement, even if the claim is brought after the
Uranium Group no longer has a working interest. 


1.2.3 That is will perform all obligations hereunder in a good and minerlike
fashion and that it will make all payments and do such other things as are
necessary to maintain all mining claims, leases and other rights constituting
the Property and to keep the Property free and clear of liens and encumbrances
during the Earn-In Period and, following completion of the Earn-In.


2. TERM


The term of the Venture shall be twenty (20) years from the Effective Date and
for so long thereafter as Products are being produced from the Property or the
Property is being reclaimed or remediated, unless the Venture is earlier
terminated as provided herein.



Page 3
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

3. EARN-IN


3.1  Initial Option. Uranium Group hereby grants to UPC the exclusive and
irrevocable option (the “Initial Option”), exercisable at UPC’s sole discretion,
to earn-in and vest with a seventy percent (70%) undivided Participating
Interest in the Venture and the Property (the “Initial Participating Interest”).
In order to maintain the Initial Option, UPC must, on a timely basis, (a) make
to Uranium Group the payments set out in Section 3.1.1 (the “Payments”), (b)
perform or incur the exploration expenditures set out in Section 3.1.2 (the
“Exploration Expenditures”), (c) deliver to Uranium Group shares in UPC as set
out in Section 3.1.3 (the “Share Deliveries”), and (d) deliver to Uranium Group
a document with respect to the Property that satisfies the requirements of
Canadian National Instrument 43-1-1 “Standards of Disclosure of Mineral
Projects” (collectively, the “Initial Earn-In”). UPC may make the payments,
incur the expenditures or deliver the shares on an accelerated basis.


3.1.1 The Payments due annually to the Uranium Group are as follows:


Due Date
Annual Payment Amount
   
December 31, 2006
US$146,250
December 31, 2007
US$146,250
December 31, 2008
US$146,250
December 31, 2009
US$146,250
   
Total Payments
US$585,000



3.1.2 The annual amount of Exploration Expenditures required to be performed or
incurred by UPC is as follows; provided that any amount in excess of the
required cumulative amount in any year will be carried over to the obligation
for the following year:


Due Date
Cumulative Expenditure Amount
   
December 31, 2006
US$341,250
December 31, 2007
US$682,500
December 31, 2008
US$1,023,750
December 31, 2009
US$1,365,000
   
Total Expenditures
US$1,365,000




Page 4
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

3.1.3 The Share Deliveries to be made annually to the Uranium Group are as
follows:


Due Date
Annual Share Issuance Amount
   
December 31, 2006
50,000 shares
December 31, 2007
50,000 shares
December 31, 2008
50,000 shares
December 31, 2009
50,000 shares
   
Total Shares
200,000 shares



3.2 Deceleration of the Earn-In. In the event the long term price of uranium
oxide (as reported by Ux Consulting Company LLC, or a reliable replacement
source if such company discontinues reporting) is below US$20.00 for four
consecutive weeks in any calendar year, the obligation of UPC to make the
payments, perform or incur exploration expenditures and to deliver shares will
be reduced to one-half of the amount that would otherwise have been required in
that calendar year and the balance of the obligation will be deferred to the
year ending December 31, 2010. In the event that the long term price of uranium
oxide continues below, or having recovered again falls below, US$20 in one or
more subsequent years, the balance of the obligation will be deferred to the
next year or years, as appropriate, after 2010.


3.3 Exercise of the Initial Option. The Initial Option may be exercised by UPC
at any time after all of the obligations of UPC set out in Sections 3.1.1, 3.1.2
and 3.1.3 have been made, incurred and delivered on a timely basis, but no later
than January 30, 2010 unless the provisions of Section 3.2 have been invoked (in
which case such date will be extended to 30 days following the date required for
completion of such obligations under Section 3.2). The Initial Option shall be
exercised by delivering to Uranium Group a notice that UPC is exercising the
Initial Option with respect to all or any portion of the Property. If the Option
is being exercised with respect to less than all of the Property, a clear
identification of the portion with respect to which the Initial Option is being
exercised shall be included in the notice. In addition, at the time UPC
exercises the Initial Option, it shall notify Uranium Group of its intent to
maintain the Additional Option by undertaking the obligations set out in Section
3.4.


3.4 Additional Option. Uranium Group also hereby grants to UPC the exclusive and
irrevocable option (the “Additional Option”), exercisable at UPC’s sole
discretion, to earn-in and vest with an additional fifteen percent (15%)
undivided Participating Interest in the Venture and the Property (except for any
portion of the Property for which the Initial Option was not exercised) (the
“Additional Participating Interest”). In order to maintain the Additional
Option, (a) UPC must have exercised the Initial Option in a timely manner, (b)
notified Uranium Group within 30 days of the exercise of the Initial Option of
its intent to maintain the Additional Option (the “Notice Date”), and (c) UPC
must, on a timely basis, (i) perform or incur an additional US$700,000 in
exploration and/or development expenditures within 360 days of the Notice Date,
(ii) pay to Uranium

Page 5
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

Group US$300,000 within 30 days of the Notice Date, and (iii) deliver to Uranium
Group 400,000 shares of UPC stock within 30 days of the Notice Date (the
“Additional Earn-In”).


3.5 Exercise of the Additional Option. The Additional Option may be exercised by
UPC at any time after all of the obligations of UPC set out in Section 3.4 have
been performed, made, incurred and delivered as required by Section 3.4, but no
later than 390 days after the Notice Date. The Additional Option shall be
exercised by delivering to Uranium Group a notice that UPC is exercising the
Additional Option, which must be exercised if at all with respect to all of the
Property except for any portion of the Property for which the Initial Option was
not exercised.


4. CONTRIBUTIONS.


4.1 Initial Contribution.


4.1.1  Upon completion of the Initial Earn-In and exercise of the Initial
Option, UPC’s Initial Contribution shall be deemed to be US$1,950,000 and the
Uranium Group’s Initial Contribution shall be deemed to be US$835,714 so that
the total deemed Initial Contribution of both Parties to the Venture is
US$2,785,714


4.1.2  Upon completion of the Additional Earn-In and exercise of the Additional
Option, UPC’s Initial Contribution shall be deemed to be US$2,950,000 and the
Uranium Group’s Initial Contribution shall be deemed to be US$520,588 so that
the total deemed Initial Contribution of both Parties to the Venture is
US$3,470,588


4.2 Funding During the Interim Period. If UPC exercises the Initial Option, but
does not notify Uranium Group of its intent to maintain the Additional Option as
set out in Section 3.4(b) (or notifies Uranium Group that it does not intend to
maintain the Additional Option), the Parties shall fund operations as provided
in Section 4.3. If UPC exercises the Initial Option, and notifies Uranium Group
of its intent to maintain the Additional Option as set out in Section 3.4(b),
until such time as UPC notifies Uranium Group that it does not intend to
maintain the Additional Option by continuing to undertake the obligations set
out in Section 3.4 or UPC exercises the Additional Option, UPC shall fund 85% of
all Programs and Budgets and Uranium Group shall fund 15% of all Programs and
Budgets, subject to the right of Uranium Group to voluntarily reduce its
Participating Interest as provided in Section 5.2.


4.3 Regular Contributions. Prior to completion of Initial Earn-In, UPC shall be
solely responsible for funding all Programs and Budgets and for maintaining the
Property. Subsequent to the Initial Earn-In, except as provided in Section 4.2,
the Parties shall be obligated to contribute funds to Programs and Budgets in
proportion to their respective Participating Interests. UPC or Uranium Group
may, by notice within fifteen (15) days after the final vote approving a Program
and Budget, elect to limit its contribution to a Program and Budget to some
lesser amount than its respective Participating Interest or

Page 6
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

not at all, in which case the Participating Interest of the non-contributing
Party shall be diluted as prescribed in Section 5.2; provided, however, that
with respect to a Program and Budget that first calls for commencement of
development of a mine on the Property, Uranium Group shall have ninety (90) days
after the final vote approving such Program and Budget in which to make its
election. If a Party elects to limit its contribution pursuant to this Section,
the other Party may contribute the non-contributed amount in whole or in part
for its own behalf.


4.4 Revolving Loan. UPC agrees to make available US$1,000,000 to Uranium Group a
revolving loan that Uranium Group can draw upon for up to three years following
completion of the Initial Earn-In to fund its obligations under this Amended and
Restated Agreement. The outstanding balance of any amounts borrowed from such
fund shall bear simple interest of 8.0% per annum from the date borrowed until
repaid, whether during or after such three year period. Uranium Group may repay
any amounts borrowed from any source but must allocate 90.0% of any amounts
distributed to it from sale of products produced from the Properties.


5. PARTICIPATING INTERESTS.


5.1 Initial Participating Interests.


5.1.1  Upon completion of Initial Earn-In and exercise of the Initial Option,
the Parties shall have the following Initial Participating Interests: UPC - 70%
and Uranium Group - 30%; provided that these respective percentages may
subsequently be adjusted pursuant to Section 5.2.


5.1.2  Upon completion of Additional Earn-In and exercise of the Additional
Option, the Parties shall have the following Initial Participating Interests:
UPC - 85% and Uranium Group - 15%; provided that these respective percentages
may subsequently be adjusted pursuant to Section 5.2.


5.2  Voluntary Reduction in Participation. If a Party elects to contribute to a
Program and Budget some lesser amount than its respective Participating
Interest, or not at all pursuant to Section 4.2, the respective Participating
Interests of the Parties shall be recalculated at the time of election by
dividing; (i) the sum of (a) the deemed value of the Party’s Initial
Contribution under Section 4.1, (b) the total of all of the Party’s Regular
Contributions under Section 4.2, and (c) the amount, if any, the Party elects to
contribute to a Program and Budget; by (ii) the sum of (a), (b) and (c) above
for both Parties, and then multiplying the result by one hundred.
Notwithstanding the foregoing, if a Party makes such election and the Manager
does not spend at least 85% of the amount budgeted in such Program and Budget,
the electing Party may pay in its proportionate share of the amount actually
spent and have its interest restored.


5.3  Default in Making Contributions. Both of the Parties hereby grant to the
other a lien on all its rights upon any and all mineral production which may be
obtained from the

Page 7
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

Property to secure its performance of any obligation hereunder. Each Party
agrees to execute in due course and from time to time any and all other
additional documents which the other Party may require as evidence of such lien.
If a Party defaults in making a contribution or Cash Call required by a Program
and Budget, the non-defaulting Party may elect to have the defaulting Party’s
Participating Interest reduced according to the formula set forth in Section
5.2.


5.4 Elimination of Minority Interest. Upon the reduction of a Party’s
Participating Interest to ten percent (10%) or less pursuant to Section 5.2 or
5.3, the Party shall be deemed to have withdrawn from the Venture and shall be
deemed to have elected to permanently convert its Participating Interest to a
10% Net Profits Interest or a 2% Gross Income Royalty as detailed in Exhibit
“C”. Upon such election, the withdrawing Party shall convey its Participating
Interest to the non-withdrawing Party and thereafter the withdrawing Party shall
have no right, title or interest under this Amended and Restated Agreement
except for the right to receive the Net Profits Interest or Gross Income Royalty
in accordance with the terms of this Section and Exhibit “C”. A determination as
to whether the withdrawing Party elects to receive a 2% Gross Income Royalty or
a 10% Net Profits Interest shall be made initially within thirty (30) days of
the date of withdrawal. Each year thereafter, the withdrawing Party shall notify
the non-withdrawing Party no later than December 1 of such year if it elects to
receive the Gross Income Royalty or the Net Profits Interest for the following
year, which election will be binding for the following year. The non-withdrawing
Party shall provide to the withdrawing Party a current calculation of both the
Gross Income Royalty and the Net Profits Interest within 30 days of the end of
each calendar quarter. In the event no such election is made, the withdrawing
Party shall be deemed to have made the then current election.


5.5 Continuing Liabilities Upon Adjustments of Participating Interests. Any
reduction or elimination of a Party’s Participating Interest shall not relieve
such Party of its share of any liability, whether it accrues before or after
such reduction, arising out of operations conducted hereunder prior to such
reduction or elimination.


6. HOLDING OF TITLE


6.1  Prior to Earn-In. Until such time as UPC has completed the Initial Earn-In,
title to the Property shall be held in Uranium Group’s name, subject to the
terms and provisions of this Amended and Restated Agreement.


6.2  Subsequent to Earn-In. At such time as UPC has completed the Initial
Earn-In or the Additional Earn-In, or any time thereafter, Uranium Group shall,
upon UPC’s request, by instruments acceptable to counsel for the Parties, convey
title to UPC’s proportionate share of the Property to UPC and each Party shall
hold its interest as tenants in common for the benefit of the Venture.

Page 8
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

7. MANAGEMENT


7.1 Management Committee. A management committee shall be formed consisting of
two (2) designated representatives of UPC and one (1) designated representative
of Uranium Group. The votes of each Party shall be in proportion to its
Participating Interest, and except as otherwise provided, approval of Parties
holding in excess of sixty-six percent (66%) shall be required in order to make
a decision or approve a program and budget, provided, however, when voting on
proposed programs and budgets, the Manager shall first consider the legitimate
concerns of the minority party. For purposes of voting and this Section 7.1,
prior to Initial Earn-In it shall be deemed that UPC holds a fifty-one percent
(51%) Participating Interest and Uranium Group holds a forty-nine percent (49%)
Participating Interest.


7.2 Unanimous Requirement. Before completion of the Earn-In, the unanimous vote
of the Parties shall be required in order to make a decision or approve the
following matters; (i) the creation of any encumbrance on the Property or the
creation of any indebtedness that is an obligation of the Venture or that may
create a lien on the Property, (ii) the transfer or disposition of any part of
the Property or (iii) commencement of any litigation in the name of Uranium
Group or the Venture. Following completion of the Earn-In, the unanimous vote of
the Parties shall be required (i) to encumber the interests of all Parties in
the Property or the Venture, (ii) for the transfer or disposition of any single
major physical asset which would be fundamental to the operation of a mine on
the Property having a fair market value of greater than One Million Dollars
(US$1,000,000), (iii) for the commencement of the liquidation of the Venture, or
(iv) for modification of this Amended and Restated Agreement.


7.4 Manager


7.4.1 Appointment. The Parties hereby appoint UPC or its designee as the Manager
with overall management responsibility for operations conducted prior to Earn-In
and pursuant to the Venture. UPC shall be the Manager so long as UPC maintains a
Participating Interest equal to or greater than that of the other Party, unless
UPC fails to perform a material obligation required under this Amended and
Restated Agreement. At such time as UPC’s Participating Interest is not equal to
or greater than that of the other Party, the Party having the larger
Participating Interest shall be entitled to name a new Manager. Uranium Group
hereby grants to UPC, as the Manager, the exclusive right to enjoy all of
Uranium Group’s rights in the Property during the period of the Option.


7.4.2 Reports and Statements. The Manager shall distribute detailed statements,
work progress reports and other data obtained pursuant to all operations
hereunder to the other Party on a quarterly basis (by the 20th day following
each calendar quarter) and additionally as reasonably requested by the
non-manager.
 
 
Page 9
849277.1 
4/14/06 
850468.1 
4/19/06 

--------------------------------------------------------------------------------

 
 

 
7.4.3  General Information. The Manager shall keep the minority Participating
Interest holder informed of all Venture business and shall consider its
legitimate concerns and requests.


8.
PROGRAMS AND BUDGETS



8.1 Proposed Programs and Budgets


8.1.1 Proposed programs and budgets shall be prepared by the Manager for six (6)
months or any longer period not to exceed a period of twelve (12) months. At
least forty-five (45) days prior to the expiration of a Program and Budget, the
Manager shall prepare and submit to the other Party a proposed program and
budget for the succeeding period. Such proposed program and budget shall be in a
form and degree of detail sufficient to allow the non-manager to make a
reasonably informed determination concerning participation therein. Within
thirty (30) days after submission of a proposed program and budget, the
Management Committee shall approve or disapprove of the proposed program and
budget. A program and budget so approved is herein referred to as a “Program and
Budget”.


8.1.2 Subsequent to Earn-In, any Party may propose a Program and Budget to the
management committee calling for a designated portion of the Property to be
explored, developed, mined or further evaluated for commercial production. The
Party so proposing shall vote in favor of the proposed Program and Budget and
the provisions of Section 7.1 shall apply.


8.2 Budget Overruns; Program Changes. The Manager shall immediately notify the
management committee of any material departure from a Program and Budget. The
Party or Parties responsible for funding a Program and Budget shall be
responsible, in proportion to their respective Participating Interests, for
emergency expenditures made during the term of the Program and Budget and in
good faith deemed necessary by the Manager to protect the Property or the
Venture or its assets. Except in the case of such emergency or management
committee authorization, if the Manager exceeds a Budget by more than ten
percent (10%), then the excess over ten percent (10%) shall be for the sole
account of the Manager and such excess shall not be included in the calculations
of the Participating Interests. Budget overruns of ten percent (10%) or less
shall be borne by the Parties in proportion to their respective Participating
Interests as of the time the overrun occurs.


8.3 Cash Calls. On the basis of a Program and Budget, the Manager may submit to
the other Party prior to the last day of each month, a billing for estimated
cash requirements for the next three (3) months (“Cash Call”). Within fifteen
(15) days after receipt of each Cash Call, each Party shall advance to the
Manager its proportionate share of the estimated amount, net of any amount
remaining from previous Cash Calls made in prior months. The Manager may
maintain a cash balance approximately equal to the rate

Page 10
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

of disbursement for up to three (3) months in a segregated, interest bearing
account established solely for the benefit of the Venture.


9.
MISCELLANEOUS PROVISIONS



9.1 Processing of Ore and Sale of Products. The Manager shall use their best
efforts to arrange for all ores produced from the Property to be processed at a
mill or other facility to produce concentrates containing uranium oxide and any
other commercially valuable minerals contained in such ores (“Products”). The
Manager shall sell Products on behalf of the Venture on an arms’ length basis
and deliver all Revenues received from the sale of such Products to the Parties
in proportion to their Participating Interests on a monthly basis. For purposes
of this provision, “Revenues” shall mean the total amounts received by the
Manager from the sale of Products produced from the Property at the point of
sale, less all selling costs, provided such sales are arm’s length transactions,
and provided further that sales to Affiliates of the Manager are valued at the
fair market value of the Products sold.


9.2 Relationship of the Parties. The rights, duties, and obligations of the
Parties hereunder shall be several and not joint or collective. Each Party shall
be responsible only for its obligations as herein set out and shall be liable
only for its share of the costs and expenses as provided herein. It is expressly
agreed that it is not the purpose or intent of this Amended and Restated
Agreement, nor shall the same be construed as creating any mining, commercial or
other partnership. Except as provided in Section 9.1, this Amended and Restated
Agreement shall not be construed to provide for any joint marketing of ores,
concentrates, or other substances produced from the Property nor to create any
fiduciary relationship between the Parties.


9.3 Dispute Resolution. Any action for any claim arising under or in connection
with this Amended and Restated Agreement shall be brought and determined in a
state or federal court located in Salt Lake City, Utah.


9.4 Transfer of Interest.  Any Party may freely transfer its interest in the
Property, this Amended and Restated Agreement or the Venture as long as such
transferee has the ability to perform and agrees in writing to be bound by the
terms and conditions of this Amended and Restated Agreement.


9.5 Termination. This Amended and Restated Agreement shall terminate on the
first occurrence of any of the following events:


9.5.1 Withdrawal by UPC prior to completion of the Initial Earn-In, which shall
occur if (1) UPC gives thirty (30) days prior written notice of such withdrawal;
or (2) UPC fails to satisfy the requirements of the Initial Earn-In in the
manner set forth in Section 3.1; or (3) the Initial Earn-In is not completed
within the period specified in Section 3.1. Upon such withdrawal, UPC shall have
no further right, title or interest in the Property and the Venture, but shall
remain liable (a) for any

Page 11
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

obligations arising out of operations conducted prior to its withdrawal, and (b)
for governmental holding, lease rental payments and claim maintenance fees or
payments to third parties required to maintain the Property that accrue within
30 days following withdrawal, except that, if UPC withdraws after July 1 of any
year it shall be responsible for the claim maintenance fees due on September 1
of that year, and (c) UPC shall be required to pay to the Uranium Group any
portion of the initial US$341,250 work commitment not actually expended on or
for the benefit of the Property. Upon withdrawal, UPC shall execute and deliver
to Uranium Group a release and any other documents necessary to terminate its
interest in the Property and the Venture, free and clear of all liens and
encumbrances created by, through or under UPC, along with all data with respect
to the Property provided to UPC by the Uranium Group or otherwise developed or
acquired by UPC prior to withdrawal. UPC shall deliver to Uranium Group all
factual data generated by UPC from the Property during the term of this Amended
and Restated Agreement.


9.5.2 Withdrawal by either Party following the Initial Earn-In, in which case
the withdrawing Party shall have no further right, title or interest in the
Venture (except for a royalty described in Section 5.4) and shall transfer at no
cost to the other Party all of its Participating Interest, but shall remain
liable for any obligations arising out of operations conducted prior to its
withdrawal.


9.5.3 By mutual agreement of the Parties.


9.6 Force Majeure. When an event of Force Majeure occurs, a Party shall promptly
notify the other Party describing the nature of the event, and the effects
thereof. If the Party’s compliance with its obligations under this Amended and
Restated Agreement is prevented by Force Majeure, the Party’s obligations shall
be suspended to the extent and for the period that performance is prevented by
Force Majeure “Force Majeure” means any cause beyond a Party’s reasonable
control, including, without limitations, the inability or unusual delay in
obtaining any license, permit or other authorization that may be required to
conduct operations; unusual climatic conditions; war, civil insurrection, labor
disputes, acts of government, surface owner disputes, lack of availability of
contractors or equipment at reasonable prices, or like causes not subject to a
Party’s control.


9.7 Data. During the term hereof and during the Venture, a hard copy or suitable
electronic file of all data and information obtained by or in the possession of
either Party with respect to the Property shall be made available to the other
Party upon its request. Data shall include information related to decisions made
by the Manager with respect to the Venture and all invoices and other accounting
records necessary to substantiate UPC’s compliance with the Earn-In obligations
set out above and all financial records maintained by the Manager with respect
to Programs and Budgets adopted by the Venture.



Page 12
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

9.8 Inspection. The non-managers’ agents, duly authorized in writing, may enter
upon the ground covered by the Property to inspect the workings thereon at their
sole risk and expense and at such times and in such a manner as shall not
unreasonably hinder or interrupt the operation and activities hereunder.
Personnel involved in any such inspections shall comply with all applicable
OSHA/MSHA requirements and all safety rules adopted by the Manager.


9.9 Confidentiality/Releases. All data and information coming into the
possession of the Parties pursuant to this Amended and Restated Agreement shall
be deemed confidential and shall be kept strictly confidential by the Parties
except as specified in Section 9.11 or required by law or regulation.


9.10 No Area of Interest. There shall be no “area of interest” outside of the
exterior boundaries of the Property and the area immediately surrounding the
Property as of the Effective Date as such area is described in Exhibit B;
however, during the term hereof, any interest or right to acquire any interest
in whole or in part within the exterior boundaries of the Property and
immediately surrounding area as described in Exhibit B that is acquired by or on
behalf of that Party or any Affiliate thereof shall be subject to this Amended
and Restated Agreement and the non-acquiring Party shall have the option to
accept a proportionate interest in the acquired interest equal to its then
Participating Interest. The non-acquiring Party shall thereafter pay to the
acquiring Party its proportionate share of the latter’s actual out of pocket
acquisition costs; provided that if such acquisition occurs prior to Earn-In,
UPC shall pay for one hundred percent (100%) of the costs of such acquisition
and such costs shall be applied to the Minimum Expenditures. If this Amended and
Restated Agreement is terminated prior to completion of the Earn-In, for a
period of one (1) year thereafter, UPC and its Affiliates shall not acquire any
interest in land or minerals within the exterior boundaries of the Property and
the area immediately surrounding the Property as described in Exhibit B.


9.11 Recording. This Amended and Restated Agreement shall not be recorded in its
entirety. Following the execution of this Amended and Restated Agreement, at the
request of either Party, the Parties agree to execute, deliver and record with
the Emery County Recorder’s Office, Utah, a memorandum evidencing the principal
terms of this Amended and Restated Agreement.


9.12 U.S. Dollars. Any payments of money under this Amended and Restated
Agreement may be made by cash, check, wire or electronic wire funds transfer.
All references to money as specified in this Amended and Restated Agreement
shall be made in U.S. Dollars.


9.13 Further Assurances. Each of the Parties agrees to promptly take such
actions and execute and deliver such additional instruments as the Parties may
from time to time deem reasonably necessary or convenient to implement and carry
out the intent and purpose of this Amended and Restated Agreement. This may
include a Mining Venture Agreement similar in form and substance to the Rocky
Mountain Mineral Law Institute

Page 13
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

Form Mining Venture Agreement (Form 5-1984) to incorporate the terms of this
Amended and Restated Agreement.


9.14 Specific Performance. Each Party shall have the remedy of specific
performance of the obligations set forth herein.


9.15 No Partition. No Party shall seek the partition or sale in lieu thereof of
the Property and the Parties hereby waive any right of partition, or sale in
lieu thereof, whether created by statue or otherwise.


9.16 Liens, Burdens, Claims and Encumbrances. Except as approved by the
management committee consistent with the voting requirements set out above, the
Parties agree that the Property and their respective Participating Interests in
the Venture will be maintained free and clear of any liens, burdens, claims or
encumbrances. Each of the Parties shall immediately advise each other of any
adverse claim against the Property which comes to its knowledge. The Manager
shall prosecute and defend, but shall not initiate without consent of the
management committee as provided above, all litigation or administrative
proceedings arising out of operations.


9.17 Management Fee. In addition to reimbursement for direct costs, the Manager
shall receive as compensation for its services as Manager and in lieu of all
off-site overhead costs, a management fee not to exceed (i) ten percent (10%) of
direct costs associated with exploration activities and (ii) two percent (2%) of
direct costs associated with contract work related to development and mining and
the purchase of capital equipment. Provided further that the time of Mr. Chris
Healey spent directly in planning or directing operations on the Property or in
supervising the obtaining of or analysis of data obtained from the Property, as
opposed to participating in general management affairs, shall be a “direct cost”
not an “overhead cost.” It is the intent of the Parties that the management fee
should reimburse the Manager for all reasonable costs it incurs as serving as
Manager and that the Manager shall not earn a profit or incur a loss in serving
as Manager. The parties agree to periodically review and adjust, if necessary,
the rate of the management fee in order to achieve the intent of the Parties as
specified in this Section.


9.18 Inurement. This Amended and Restated Agreement shall inure to and be
binding on the successors and assigns of the Parties and shall run with the
Property and be binding on any person or entity holding title to the Property.


9.19 Maintenance of Property. During the term of this Amended and Restated
Agreement, and as provided in Section 9.5.1, the Manager, on behalf of the
Venture, shall perform all work obligations, pay all taxes or duties and comply
with all obligations under applicable law to maintain title to the Property in
good standing. Prior to Earn-In, UPC’s costs associated with maintaining the
Property shall be applied to the Minimum Expenditures.



Page 14
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

9.20 Entire Agreement. This Amended and Restated Agreement constitutes the
entire agreement between the Parties with respect to the Property. It supersedes
and replaces all prior written or oral understandings heretofore communicated or
interchanged between the Parties regarding the Property.


9.21 Notice. Any notices or communications required or permitted hereunder shall
be in writing and shall be effective when delivered by hand or facsimile as
follows:


To Uranium Group at:
 
Uranium Group LLC
   
3975 West 8010 South
   
West Jordan, Utah 84088 USA
   
FAX: (801) 282-8889 (requires prior call)
     
To UPC at:
 
Uranium Power Corp.
   
525-999 West Hastings Street
   
Vancouver, BC V6C 2W2
   
FAX: (604) 689-1817



9.22 Additional Consideration. Within ten (10) days following the Amended
Effective Date, in consideration for amending the Agreement, UPC will pay to
Uranium Group US$50,000. In addition, within 30 days of receipt of an invoice
from Uranium Group, UPC will reimburse Uranium Group (a) for the legal costs
incurred by Uranium Group in renegotiating the Agreement and in preparing this
Amended and Restated Agreement and (b) for a new all terrain vehicle and trailer
to be purchased by the Manager of Uranium Group in his name to replace the
vehicle and trailer supplied by him to locate and maintain the Properties. The
amounts reimbursed in (a) and (b) may be applied to amounts due in Sections
3.1.2.


9.23 Effective Date. The terms of this Amended and Restated Agreement are
subject to prior filing with the TSX Venture Exchange and approval by the
members of Uranium Group. The later of the date the TSX Venture Exchange issues
a Notice that the Amended and Restated Agreement has been accepted for filing or
that the members of Uranium Group shall have approved this Amended and Restated
Agreement shall for the purposes of this Amended and Restated Agreement be the
“Amended Effective Date”. Each party agrees diligently to pursue such acceptance
and approval.


9.24 Governing Law. This Amended and Restated Agreement shall be construed and
enforced in accordance with the laws of the State of Utah, without regard to the
conflict of laws provisions thereof.


Provided the foregoing Amended and Restated Agreement accurately reflects your
understanding of our agreement, please so indicate by signing in the space
provided below and returning both copies to the letterhead address. Upon
execution by Uranium Group, a fully executed original will be returned to you.



Page 15
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 



Yours truly,
 
URANIUM GROUP LLC
           
By
/s/ Scott J. Hill
Title
Manager
Date
5-2-06
   
ACCEPTED:
URANIUM POWER CORP.
           
By
/s/ Rahoul Sharan
Title
President
Date
2-5-06





Attachments:
Exhibit A - the “Property”
 
Exhibit B - Area of Interest”
 
Exhibit C - Gross Income Royalties and Net Profits Interest






Page 16
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


The “Property”


I. Unpatented Mining Claims
   
County
County
   
BLM
BLM
 
Claim
Location
Filing
Document
   
Filing
UMC
 
Name(s)
Date
Date
Number(s)
Book
Page(s)
Date
Number
Count
                 
UGAP 1-10
9/4/93
9/10/93
E334456-334465
J264
33-42
12/2/93
354391-354400
10
                 
Saharacan 1-8
9/18/04
10/15/04
E368620-368627
J266
691-698
12/15/04
372227-372234
8
Saharacan 9
10/11/96
11/8/96
E343236
J264
346
1/8/97
361626
1
Saharacan10-14
9/17/04
10/15/04
E368628-368632
J266
699-703
12/15/04
372235-372239
5
Saharacan 15-27
9/18/04
10/15/04
E368633-368645
J266
704-716
12/15/04
372240-372252
13
                 
Saharan 1-7
9/4/00
9/29/00
E356459-E356465
J266
254-260
12/1/00
367552-367558
7
Saharan 8-26
9/18/04
10/15/04
E368601-E368619
J266
672-690
12/15/04
372253-372271
19
                 
Pulsar 1-2
11/27/04
12/22/04
E369190, E369191
J266
781A, 782
2/23/05
373802, 373803
2
Pulsar 3-8
11/26/04
12/22/04
E369192-E369197
J266
783-788
2/23/05
373804-373809
6
Pulsar 9-16
11/27/04
12/22/04
E369198-E369205
J266
789-796
2/23/05
373810-373817
8
Pulsar 17
5/9/05
5/10/05
E370880
J267
745
7/12/05
377994
1
Pulsar 18-21
1/1/05
1/26/05
E369457-E369460
J266
838-841
3/25/05
374453-374456
4
Pulsar 22
12/4/04
12/22/04
E369206
J266
842
2/23/05
373818
1
Pulsar 23
5/9/05
5/10/05
E370881
J267
746
7/12/05
377995
1
Pulsar 24, 25
12/30/04
1/26/05
E369433, E369434
J266
814, 815
3/25/05
374457, 374458
2
Pulsar 26-29
12/30/04
1/26/05
E369435-E369438
J266
816-819
3/25/05
374443-374446
4
Pulsar 30-35
1/1/05
1/26/05
E369461-E369466
J266
842-847
3/25/05
374447-374452
6
                 
Quasar 1-8
1/22/05
2/9/05
E369842-E369849
J267
300-307
3/25/05
374433-374440
8
Quasar 9, 10
1/14/05
2/9/05
E369850, E369851
J267
308, 309
3/25/05
374441, 374442
2
Quasar 11-32
4/15/05
5/10/05
E370882-E370903
J267
747-768
7/12/05
377996-378017
22
Quasar 33-47
4/14/05
5/10/05
E370904-E370918
J267
769-783
7/12/05
378018-378032
15
Quasar 48-52
4/15/05
5/10/05
E370919-E370923
J267
784-788
7/12/05
378033-378037
5
                 
Nova 1-12
12/31/04
1/26/05
E369439-E369450
J266
820-831
3/25/05
374519-374530
12
Nova 13-18
12/31/04
1/26/05
E369451-E369456
J266
832-837
3/25/05
374504-374509
6
Nova 19-26
1/15/05
2/9/05
E369732-E369739
J267
190-197
3/25/05
374510-374517
8
Nova 27
1//17/05
2/9/05
E369740
J267
198
3/25/05
374518
1
Nova 28-54
1/17/05
2/9/05
E369741-E369767
J267
199-225
3/25/05
374459-374485
27
Nova 55-72
1/22/05
2/9/05
E369768-E369785
J267
226-243
3/25/05
374486-374503
18
                 
Orion 1-28
1/14/05
2/9/05
E369786-E369813
J267
244-271
3/25/05
374531-374558
28
Orion 29-56
1/17/05
2/9/05
E369814-E369841
J267
272-299
3/25/05
374559-374586
28
                 
Taurus 00, 0 - 30
1/22/05
2/9/05
E369852-E369883
J267
310-341
3/25/05
374587-374618
32
                 
Sirius 1-24
2/5/05
2/9/05
E369884-E369907
J267
342-365
3/25/05
374634-374657
24
Sirius 25
2/19/05
3/4//05
E370345
J267
674
3/25/05
374658
1
Sirius 26 Frac.
2/19/05
3/4/05
E370346
J267
675
3/25/05
374659
1
Sirius 27
2/19/05
3/4/05
E370347
J267
676
3/25/05
374660
1
Sirius 28-42
2/19/05
3/4/05
E370348-E370362
J267
677-691
3/25/05
374619-374633
15
                 
Saturn 1-16
2/17/05
3/4/05
E370305-E370320
J267
634-649
3/25/05
374661-374676
16
Saturn 18
2/17/05
3/4/05
E370321
J267
650
3/25/05
374677
1
Saturn 20
2/17/05
3/4/05
E370322
J267
651
3/25/05
374678
1
Saturn 22
2/17/05
3/4/05
E370323
J267
652
3/25/05
374679
1
Saturn 24
2/17/05
3/4/05
E370324
J267
653
3/25/05
374680
1
Saturn 25-44
2/18/05
3/4/05
E270325-E370344
J267
654-673
3/25/05
374681-374700
20
                 
Polaris 1-36
2/21/05
3/4/05
E370363-E370398
J267
692-727
3/25/05
374701-374736
36
                               
Total
428




Page 17
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

Subject to the following:


1. UGAP 1-10: No Emery County Recordings of annual BLM fee payments.
2. Saharacan 7: Overlap into Utah State Highway easement.
3. Saharacan 9: No Emery County Recordings of annual BLM fee payments.
4. Saharan 1-7: No Emery County Recordings of annual BLM fee payments.
5. Saharan 4-6: Overlap into Utah State Section 2, T22S R14E.
6. Saharan 8, 26: Overlap into Utah State Section 2, T22S R14E.
7. Nova 1, 3, 5, 7, 9, 11, 13, 15, 17: Overlap into Utah State Section 2, T22S
R14E.
8. Nova 17-20: Overlap into Utah State Section 36, T21S R14E.
9. Nova 56: Overlap into Utah State Section 32, T21S R15E.
10 Polaris 20, 22, 24, 26, 28, 30, 32, 34, 36 - Overlap into Utah State Section
32, T21S R15E.
11. Polaris 9, 11, 13, 15, 17, 18 - Overlap senior CC claims, Polaris discovery
monuments on open ground.
12. Sirius 44,46,48,50,52,54 - Overlap into Utah State Section 16, T22S R15E.


II. State Mineral Leases


Utah State Lease
 
Effective Date
 
Land Covered
         
ML 48685
 
January 31, 2001
 
Sec 2, T 22 S, R 14 E
         
ML 49588
 
January 14, 2005
 
Sec 32, T 21 S, R 15 E
         
ML 49589
 
January 14, 2005
 
Sec 36, T 22 S, R 14 E
         
ML 49715
 
March 11, 2005
 
Sec 2, T 22 S, R 15 E
         
ML 49715
 
March 11, 2005
 
Sec 16, T 22 S, R 15 E




Page 18
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Area of Interest”




The Area of Interest shall be defined as:


that area surrounding the Property and bordered on the north by the southern
right-of-way boundary of Interstate 70 as it exists on the Effective Date of the
agreement, on the west by the eastern bank of the San Rafael River, on the east
by the western bank of the Green River, and on the south by the southern
boundary of T. 23 S., R. 14, 15 and 16 E., projected to the east and to the west
to the point of intersection with the Green River and the San Rafael River,
respectively. All river boundaries are to be fixed at the locations published on
the USGS 7.5 Minute Topographic Quadrangle Maps, Provisional Edition 1988, for
the Jessies Twist, Green River, Horse Bench West and Horse Bench Quadrangles.





Page 19
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 



Exhibit C
 


 
Gross Income Royalty and Net Profits Interest
 


 
I. GROSS INCOME ROYALTY CALCULATION
 


A. Gross Income Definition.
 
1. “Gross Income” for the calendar quarter shall mean the total amount of
Revenues actually received by the Payor from the sale of Products, less to the
extent actually paid or incurred by the Payor, (a) the cost of transportation,
including insurance, of Products between the mill where Products are produced
and the buyer, (b) any independent representative and umpire charges, and (c)
taxes (other than income taxes) imposed upon or in connection with selling
Products.
 
2. In no event shall the Payor deduct the cost of exploration, development,
mining, milling, leaching or any other processing costs in the determination of
Gross Income Return.


B. Definitions Not Included in the Amended and Restated Agreement.


1. Capitalized terms used in this Exhibit C shall have the meaning given to them
in the Amended and Restated Option and Joint Venture Agreement unless defined in
this Exhibit C.
 
2. “Payor” shall mean the person or entity obligated to pay a Gross Income
Royalty Or a Net Profits Interest to the Royalty Holder pursuant to the terms of
the Amended and Restated Agreement.
 
3. “Royalty Holder” shall mean the person or entity entitled to receive a Gross
Income Royalty or a Net Profits Interest pursuant to the terms of the Amended
and Restated Agreement.
 
4. “Revenues” shall mean the total amounts received by the Payor from the sale
of Products produced from the Property at the point of sale, less all selling
costs, provided such sales are arm’s length transactions, and provided further
that sales to Affiliates of the Payor are valued at the fair market value of the
Products sold.
 
II. NET PROFITS CALCULATION
 
A.  Net Profits Interest Definition. "Net Profits Interest" means for any
calendar quarter means the excess, if any, of Gross Proceeds for the period over
the aggregate of:
 

 
i.
Operating Costs for the period;

 

Page 20
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 


 
ii.
Operating Costs for all previous periods to the extent they have exceeded Gross
Proceeds from such periods and have not previously been deducted in computing
Net Profits; and

 

 
iii.
such reasonable amount of cash as is required for the ensuing three month period
for working capital as, in the opinion of the Payor, is required for the
Operation of the Property as a Mine, provided that this amount shall be added to
Gross Proceeds when calculating Net Profits for the next ensuing period;

 

 
iv.
A charge for Expenditures and Post-production Capital Expenses, calculated as
provided in paragraph 5.xi below, to the extent they have not previously been
deducted in computing Net Profits

 
B.  Other Definitions. In determining Net Profits the following definitions
shall apply:
 

 
1.
"Commercial Production" means Operating the Property as a Mine but shall not
include milling of ores for the purpose of testing or milling by a pilot plant
or milling during an initial tune-up period of a plant. Commercial Production
shall be deemed to have commenced on the day upon which uranium or vanadium
bearing ores have been produced from the Property on a continuous basis for a
period of 30 working days;

 

 
2.
"Expenditures" means all cash, expenses, obligations and liabilities of whatever
kind or nature spent or incurred directly or indirectly by the Payor following
conversion of the Participating Interest of the Royalty Holder to a Gross Income
Royalty or a Net Profits Interest as provided in the Amended and Restated
Agreement, up to and including the date of commencement of Commercial Production
in connection with the exploration and development of the Claims, the
acquisition of Other Tenements, and the equipping of the Property for Commercial
Production, including, without limiting the generality of the foregoing, monies
expended in maintaining the Property in good standing by doing and filing
assessment work, in doing geophysical, geochemical and geological surveys,
drilling, assaying and metallurgical testing, in paying the fees, wages,
salaries, traveling expenses, and fringe benefits (whether or not required by
law) of all persons engaged in work in respect to and for the benefit of the
Property, in paying for the food, lodging and other reasonable needs of such
men, and in supervision and management of all work done with respect to and for
the benefit of the Property, plus an amount not to exceed 3% of such costs as
compensation for overhead and other similar expenses which the Payor will incur
but which cannot be specifically allocated; and sufficient initial working
capital to finance the first three months of production as in the opinion of the
Payor is required for the Operation of the Property as a Mine;

 

Page 21
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 


 
3.
"Gross Proceeds" means, for any period, the aggregate gross Revenues received by
the Payor during the period from the sale of Products produced in Operating the
Property as a Mine and any cash proceeds received during the period from the
disposition of any capital assets the cost of which has been treated as an
Expenditure or a Post-production Capital Expense;

 

 
4.
"Mining Facilities" means all mines and plants, including without limitation,
all pits, shafts, haulage ways, and other underground workings, and all
buildings, plants, facilities and other structures, fixtures and improvements,
and all other property, whether fixed or moveable, as the same may exist at any
time in, on or outside the Property and relating to the Operation of the
Property as a Mine;

 

 
5.
"Operating Costs" means, for any period, all costs, expenses, obligations,
liabilities and charges of whatsoever kind and nature incurred or chargeable,
directly or indirectly by the Payor, after commencement of Commercial Production
in connection with the Operation of the Property as a Mine during the period,
which costs, expenses, obligations, liabilities and charges shall include,
without limiting the generality of the foregoing, the following:




 
i.
all costs of or related the Operation of the Property as a Mine;

 

 
ii.
all costs of or related to the processing and marketing of Products including,
without limitation, transportation, storage, commissions and/or discounts;

 

 
iii.
all costs of acquiring Other Tenements and maintaining in good standing or
renewing from time to time the Property including the payment of all royalties
and taxes of any nature whatsoever in connection therewith;

 

 
iv.
all costs of or related to providing and/or operating employee facilities,
including housing;

 

 
v.
all duties, charges, levies, royalties, taxes (excluding taxes levied on income)
and other payments imposed upon or in connection with Operating the Property as
a Mine by any govern-ment or department or agency thereof;

 

 
vi.
all costs of consulting, legal, accounting, insurance and other services;

 

 
vii.
all interest expenditures incurred after Commencement of Commercial Production;

 

 
viii.
all costs of construction, equipment, mine development, after Commencement of
Commercial Production, including capital costs, maintenance, repairs and
replacements, except capital expenditures relating to a major improvement,
expansion, modernization or replacement

 

Page 22
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

of the mining facilities (for the purposes hereof a major improvement,
expansion, modernization or replacement of the mining facilities is one which
involves an aggregate cost in any one year of more than $l,000,000.00);
 

 
x.
all costs for pollution control, reclamation or any other similar costs incurred
or to be incurred by the Payor);

 

 
xi.
a charge for the Payor's Expenditures and Post-production Capital Expenses to be
amortized, and charged by the Payor in the same manner as reported by the Payor
for income tax purposes;

 

 
xii.
any costs or expenses incurred or to be incurred relating to the termination of
the Operation of the Property as a Mine;



Except where specific provision is made otherwise, all Expenditures and
Operating Costs shall be determined in accordance with generally accepted
accounting principles consistently applied. It is the intent of the parties that
there be no duplication in charges made under this agreement;
 

 
6.
"Operating the Property as a Mine/Operation of the Property as a Mine" means the
extraction or production of minerals or metals from the Property, the milling,
smelting, refining, beneficiating, and other processing of such minerals and
metals and the marketing of Products;

 

 
7.
"Other Tenements" means all surface rights of and to any lands within or outside
the Property including surface rights held in fee or under lease, license,
easement, right of way or other rights of any kind (and all renewals, extensions
and amendments thereof) acquired by or on behalf of the Payor for use for the
benefit of the Property;

 

 
8.
"Post-production Capital Expenses" means all such costs expended or incurred by
the Payor after commencement of Commercial Production in connection with a major
improvement, expansion, modernization or replacement of the Mining Facilities as
are excluded from operating costs under subparagraph 5.ix;

 
III. PAYMENTS.
 
1. If the Payor produces and sells Products, the Gross Income Royalty or the Net
Profits Interest to be paid to the Royalty Holder shall be calculated by
multiplying the amount of Gross Income Royalty determined in Section I or the
amount of Net Profits Interest determined in Section II by the percentage of
Gross Income Royalty or Net Profits Interest to which the Royalty Holder is
entitled under the Amended and Restated Agreement. Payment (or if no payment is
due an accounting showing such fact) shall be made within 30 days after the end
of any calendar quarter in which Payor receives Revenues from the sale of
Products during the calendar quarter.
 

Page 23
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

2, The Payor shall provide copies of all data relating to the Gross Income
Royalty or Net Profits Interest calculation (including, but not limited to,
settlement sheets used in calculating the Royalty Holder’s Gross Income Royalty
or Net Profits Interest) to the Royalty Holder at the same time that the Royalty
Holder’s Gross Income Royalty or Net Profits Interest payments are paid.
 
3. For purposes of determining whether the Gross Income Royalty or the Net
Profits Interest is greater as provided in Section 5.4 of the Amended and
Restated Agreement, the Royalty Holder shall be paid the Gross Income Royalty on
a quarterly basis. Within six months of the end of each fiscal year following
Commencement of Commercial Production (for purposes of this provision, a “fiscal
year” shall mean the calendar quarter in which such commencement occurred,
together with the next three calendar quarters and each subsequent four calendar
quarters thereafter) the Payor shall calculate and provide to the Royalty Holder
a written statement cumulative Gross Income Royalty and a cumulative Net Profits
Interest for the Property. If the cumulative amounts actually paid to the
Royalty Holder are less than the amounts that would have been paid under such
calculations, within 30 days of the end of such six month period, the Payor
shall make a reconciling payment equal to the difference between actual and
calculated payments. The process shall be repeated at the end of each subsequent
fiscal year.
 
IV. AUDITS AND DISPUTES.
 
1. The Royalty Holder, upon written notice, shall have the right to audit, or to
have an independent firm of certified public accountants audit, the records that
relate to the calculation of the Gross Income Royalty or Net Profits Interest
within 6 months after receiving the written statement following the end of each
fiscal year as described in Section C.3 above.
 
2. The Royalty Holder shall be deemed to have waived any right it may have had
to object to a payment made for any fiscal year, unless it provides notice in
writing of such objection within 12 months after receipt the written statement
following the end of each fiscal year as described in Section C.3 above, unless
an audit is conducted, in which case the Royalty Holder shall have 30 days from
conclusion of the audit to provide such notice. If the parties are unable to
resolve the dispute within 60 days after the receipt of such notice, the dispute
shall be resolved by arbitration in Salt Lake City, Utah, pursuant to the
commercial arbitration rules of the American Arbitration Association. The
resolution pursuant to such arbitration shall be binding on the parties.
Alternatively, the parties may elect to submit the dispute to a mutually
acceptable certified public accountant, or firm of certified public accountants,
for a binding resolution thereof. Unless the parties agree to share the costs of
arbitration, the arbitrator shall determine what part of the costs and expenses
incurred in any such proceeding shall be borne by each party participating in
the arbitration.
 
V. GENERAL.
 
1. Unless otherwise specified, capitalized terms used herein shall have the same
meaning as given to them in the Amended and Restated Agreement to which this
Exhibit C is attached.
 
2. The Payor shall keep true and accurate books and records for the purposes of
this Exhibit. Such books and records shall be kept on the accrual basis in
accordance with generally accepted accounting principles and practices
consistently applied.
 

Page 24
849277.1 
4/14/06 
850468.1 
4/19/06 
 

--------------------------------------------------------------------------------

 

3. The Royalty Holder or its authorized representative on not less than two
days’ notice to the Payor, may enter upon all surface and subsurface portions of
the Properties for the purpose of inspecting the Properties, all improvements
thereto and operations thereon, and may inspect and copy all records and data
pertaining to the calculation of its interest, including without limitation such
records and data which are maintained electronically. The Royalty Holder or its
authorized representative shall enter the Property at the Royalty Holder’s own
risk and may not unreasonably hinder operations on or pertaining to the
Property. Subject to any insurance carried by the Payor with respect to the
Property, the Royalty Holder shall indemnify and hold harmless the Payor and its
Affiliates (including without limitation direct and indirect parent companies),
and its or their respective directors, officers, shareholders, employees, agents
and attorneys, from and against any Liabilities which may be imposed upon,
asserted against or incurred by any of them by reason of injury to the Royalty
Holder or any of its agents or representatives caused by the Royalty Holder’s
exercise of its rights herein, unless such injury results from the negligence or
willful misconduct of Payor.
 
4. All notices or communications hereunder shall be made and effective in
accordance with the provisions of the Amended and Restated Agreement.
 
5. The Net Profits Interest and Gross Income Royalty shall attached to any
amendments, relocations or conversions of any mining claims or leases comprising
the Property, or to any renewals or extensions of leases, and to any mineral
rights acquired by the Payor and any Affiliates in lands embraced within the
Property or the Area of Interest within three years after the loss or
relinquishment of any mining claim or lease comprising the Property. The Net
Profits Interest and Gross Income Royalty shall be a real property interest that
runs with the Properties and shall be applicable to any person who produces and
sells Products from the Property.
 
6. All information and data provided to Royalty Holder shall be subject to the
confidentiality provisions of Section 9.9 of the Amended and Restated Agreement.
 
7. Notwithstanding anything to the contrary herein, the Payor shall have the
right to mine and market amounts of Products reasonably necessary for non-bulk
sampling, assaying, metallurgical testing and evaluation of the minerals
potential of the Property without initiating the obligation to make payments
hereunder.
 
8. The Payor shall have the right to commingle ores and minerals from the
Property with ore and minerals produced from other lands and properties;
provided, however, that the Payor shall first calculate from representative
samples the average grade of the ore and minerals and shall weigh (or calculate
by volume) the ore before commingling. If concentrates are produced from the
commingled ores by the Payor, the Payor shall also calculate from representative
samples the average recovery percentage for all concentrates produced during the
calendar quarter. In obtaining representative samples, calculating the average
grade of the ore and minerals and average recovery percentages, the Payor may
use any procedures generally accepted in the mining and metallurgical industry
which it believes suitable for the type of mining and processing activity being
conducted and, in the absence of negligence or fraud, its choice of such
procedures shall be final and binding on the Royalty Holder. In addition,
comparable procedures may be used by the Payor to apportion among the commingled
ores and minerals penalty charges, if any, imposed by the purchaser of such ore
or minerals.
 
 
Page 25
849277.1 
4/14/06 
850468.1 
4/19/06 

--------------------------------------------------------------------------------

 